Exhibit 10.46

             
(USBANK LOGO) [a57729a5772900.gif]
  For Bank Use Only   Reviewed by                 Due SEPTEMBER 5, 2012      
Customer # 6517384088   Loan # #109

AMENDMENT TO LOAN AGREEMENT AND NOTE
     This amendment (the “Amendment”), dated as of the date specified below, is
by and between the borrower (the “Borrower”) and the bank (the “Bank”)
identified below.
RECITALS
     A. The Borrower and the Bank have executed a Loan Agreement (the
“Agreement”) dated SEPTEMBER 21, 2007 and the Borrower has executed a Note (the
“Note”), dated SEPTEMBER 21, 2007 , either or both which may have been amended
and replaced from time to time, and the Borrower (and if applicable, certain
third parties) have executed the collateral documents which may or may not be
identified in the Agreement and certain other related documents (collectively
the “Loan Documents”), setting forth the terms and conditions upon which the
Borrower may obtain loans from the Bank from time to time in the stated amount
of $10,000,000.00 , as may be amended from time to time.
B. The Borrower has requested that the Bank permit certain modifications to the
Agreement and Note as described below.
C. The Bank has agreed to such modifications, but only upon the terms and
conditions outlined in this Amendment.
TERMS OF AGREEMENT
     In consideration of the mutual covenants contained herein, and for other
good and valuable consideration, the Borrower and the Bank agree as follows:
     þ Change in Maturity Date. If checked here, any references in the Agreement
or Note to the maturity date or date of final payment are hereby deleted and
replaced with “ SEPTEMBER 5, 2012
     o Change in Maximum Loan Amount. If checked here, all references in the
Agreement and in the Note (whether or not numerically) to the maximum loan
amount are hereby deleted and replaced with “$                           
                ”, which evidences an additional                     
                       available to be advanced subject to the terms and
conditions of the Agreement and Note.
     o Temporary Increase in Maximum Loan Amount. If checked here,
notwithstanding the maximum principal amount that may be borrowed from time to
time under the Agreement and Note, the maximum principal amount that may be
borrowed thereunder shall increase from to                      $effective
                     through                      annually.
On                      through                      annually, the maximum
principal amount that may be borrowed thereunder shall revert to $
                     and any loans outstanding in excess of that amount will be
immediately due and payable without further demand by the Bank.
     o Change in Multiple Advance Termination Date. If checked here, all
references in the Agreement and in the Note to the termination date for multiple
advances are hereby deleted and replaced with “                         
     o Change in Payment Schedule. If checked here, effective upon the date of
this Amendment, any payment terms are amended as follows:
©us bancorp 2001

Page 1 of 3



--------------------------------------------------------------------------------



 



     o Change in Late Payment Fee. If checked here, subject to applicable law,
if any payment is not made on or before its due date, the Bank may collect a
delinquency charge of % of the unpaid amount. Collection of the late payment fee
shall not be deemed to be a waiver of the Bank’s right to declare a default
hereunder.
     þ Change in Closing Fee. If checked here and subject to applicable law, the
Borrower will pay the Bank a closing fee of $5,000.00 (apart from any prior
closing fee) contemporaneously with the execution of this Amendment. This fee is
in addition to all other fees, expenses and other amounts due hereunder.
     o Change in Paid-In-Full Period. If checked here, all revolving loans under
the Agreement and the Note must be paid in full for a period of at least
consecutive days during each fiscal year. Any previous Paid-in-Full provision is
hereby replaced with this provision.
     Default Interest Rate. Notwithstanding any provision of this•Note to the
contrary, upon any default or at any time during the continuation thereof
(including failure to pay upon maturity), the Bank may, at its option and
subject to applicable law, increase the interest rate on this Note to a rate of
5% per annum plus the interest rate otherwise payable hereunder. Notwithstanding
the foregoing and subject to applicable law, upon the occurrence of a default by
the Borrower or any guarantor involving bankruptcy, insolvency, receivership
proceedings or an assignment for the benefit of creditors, the interest rate on
this Note shall automatically increase to a rate of 5% per annum plus the rate
otherwise payable hereunder.
     Effectiveness of Prior Documents. Except as specifically amended hereby,
the Agreement, the Note and the other Loan Documents shall remain in full force
and effect in accordance with their respective terms. All warranties and
representations contained in the Agreement and the other Loan Documents are
hereby reconfirmed as of the date hereof. All collateral previously provided to
secure the Agreement and/or Note continues as security, and all guaranties
guaranteeing obligations under the Loan Documents remain in full force and
effect. This is an amendment, not a novation.
     Preconditions to Effectiveness. This Amendment shall only become effective
upon execution by the Borrower and the Bank, and approval by any other third
party required by the Bank.
     No Waiver of Defaults; Warranties. This Amendment shall not be construed as
or be deemed to be a waiver by the Bank of existing defaults by the Borrower,
whether known or undiscovered. All agreements, representations and warranties
made herein shall survive the execution of this Amendment.
     Counterparts. This Amendment may be signed in any number of counterparts,
each of which shall be considered an original, but when taken together shall
constitute one document.
     Authorization. The Borrower represents and warrants that the execution,
delivery and performance of this Amendment and the documents referenced herein
are within the authority of the Borrower and have been duly authorized by all
necessary action.
     Transferable Record. The agreement and note, as amended, is a “transferable
record” as defined in applicable law relating to electronic transactions.
Therefore, the holder of the agreement and note, as amended, may, on behalf of
Borrower, create a microfilm or optical disk or other electronic image of the
agreement and note, as amended, that is an authoritative copy as defined in such
law. The holder of the agreement and note, as amended, may store the
authoritative copy of such agreement and note, as amended, in its electronic
form and then destroy the paper original as part of the holder’s normal business
practices. The holder, on its own behalf, may control and transfer such
authoritative copy as permitted by such law.
     Attachments. All documents attached hereto, including any appendices,
schedules, riders, and exhibits to this Amendment, are hereby expressly
incorporated herein by reference.
[SIGNATURE(S) ON NEXT PAGE]

Page 2 of 3



--------------------------------------------------------------------------------



 



         
Dated as of: SEPTEMBER 1, 2010
       
 
            Outdoor Channel Holdings, Inc. (Individual Borrower)   Borrower Name
(Organization)
 
       
Borrower Name N/A
       
 
  Name and Title:   Thomas Allen Chief Financial Officer
 
  By:    
Borrower Name N/A
  Name and Title:    
 
       
 
       
Agreed to:
       
U.S. BANK N.A.
       
(Bank)
       
 
       
By:
       
Andrew P. Reed
       
Name and Title: Vice President
       

Page 3 of 3



--------------------------------------------------------------------------------



 



         
(USBANK LOGO) [a57729a5772900.gif]
    6517384088  

CORPORATE RESOLUTION FOR BORROWING AND/OR PLEDGING ASSETS
Outdoor Channel Holdings, Inc.
 

NAME OF CORPORATION
WHEREAS, this corporation may enter into financial transactions or
accommodations with U.S. BANK N.A.                                          (the
“Bank”) from time to time;
NOW, THEREFORE, RESOLVED, that any i of the officers of this corporation denoted
below: [mark authorized officers]

                             
 
  o   Chairman of the Board                    
 
  o   President       Treasurer   þ   Other:   Chief Financial Officer
 
  o   Any Vice President   þ   Secretary   þ   Other:   Chief Executive Officer
 
              Any Assistant Treasurer       Other:    
 
                           
 
              Any Assistant Secretary       Other:    
 
                           

is (are) authorized, on behalf of and in the name of this corporation, (a) to
borrow money from the Bank from time to time in such amounts as such officer(s)
shall deem advisable; (b) to make, execute, seal with the corporate seal, and
deliver to the Bank, from time to time, loan agreements, disbursing agreements,
notes, applications for letters of credit, and other evidence of or agreements
concerning such indebtedness, in such amounts with such maturities, at such
rates of interest, and upon such terms and conditions as said officer(s) shall
approve; (c) to pledge, assign, mortgage or otherwise grant a security interest
in any or all real property, fixtures, tangible or intangible personal property,
or any other assets of this corporation, to execute, seal with the corporate
seal, and deliver to the Bank such security agreements, chattel mortgages,
assignments, financing statements, real estate mortgages, deeds of trust, lease
or rental assignments, assignments of life insurance, agreements not to
encumber, or other agreements respecting any or all interests in real or
personal property now owned or hereafter acquired by this corporation as may be
requested by the Bank to secure any obligations of this corporation to the Bank
or to secure the obligations of a third party to the Bank, now existing or
hereafter arising, all upon such terms and conditions as said officer(s) shall
approve, and to perform such acts required of this corporation in such
agreements or otherwise to perfect such security interests; (d) to sell to the
Bank, with or without recourse, accounts, contract rights, general intangibles,
instruments, documents, chattel paper, equipment, inventory, insurance policies,
deposit accounts, rights in action or other personal property of this
corporation; (e) to endorse or assign and deliver such property to the Bank, and
from time to time to withdraw and make substitutions of such property, or to
sell such property to third persons and cause the proceeds of such sales to be
applied against the obligations of this corporation to the Bank; (f) to give
subordinations, guaranties or other financial accommodations to the Bank (it
being the judgment of the governing body of this corporation that any such
guaranties may reasonably be expected to benefit the corporation); and (g) to
endorse and deliver for discount with the Bank, notes, certificates of deposit,
bills of exchange, orders for the payment of money, chattel paper, commercial,
or other business paper, howsoever drawn, either belonging to or coming into the
possession of this corporation. The signature(s) of said officer(s) appearing on
any of the foregoing instruments shall be conclusive evidence of (his/her)
(their) approval thereof.
     FURTHER RESOLVED, that the authority granted to the officers of this
corporation shall continue in full force and effect, and said Bank may rely
thereon in dealing with such officers, unless and until written notice of any
change in or revocation of such authority shall be delivered to said Bank to the
attention of Commercial Loan Servicing by an officer or director of this
corporation, and any action taken by said officers and relied on by said Bank
pursuant to the authority granted herein prior to its receipt of such written
notice shall be fully and conclusively binding on this corporation.
     FURTHER RESOLVED, that the actions of any officer of this corporation
heretofore taken in borrowing money from the Bank for and on behalf of this
corporation, and in securing such indebtedness in any manner authorized herein,
and in selling or assigning property of this corporation to the Bank with or
without recourse, and in discounting with the Bank commercial and other business
paper, be and the same hereby are in all respects ratified, confirmed and
approved.
     FURTHER RESOLVED, that in consideration of any loans or other financial
accommodation made by the Bank to this corporation, this corporation shall be
authorized to and shall assume full responsibility for and hold the Bank
harmless from any and all payments made or any other actions taken by the Bank
in reliance upon the signatures, including facsimiles thereof, of any person or
persons holding the offices of this corporation designated above regardless of
whether or not the use of the facsimile signature was unlawful or unauthorized
and regardless of by whom or by what means the purported signature or facsimile
signature may have been affixed to any instrument if such signatures reasonably
resemble the specimen or facsimile signatures as provided to the Bank, or for
refusing to honor any signatures not provided to the Bank; and that this
corporation agrees to indemnify the Bank against any and all claims, demands,
losses, costs, damages or expenses suffered or incurred by the Bank resulting
from or arising out of any such payment or other action. The foregoing
indemnification shall be effective and may be enforced by the Bank upon delivery
to the Bank of a copy of this resolution certified by the Secretary, Assistant
Secretary or any other officer of this corporation.
     FURTHER RESOLVED, that the Secretary, Assistant Secretary or any other
officer of this corporation is authorized and directed to certify to the Bank
the foregoing resolutions and that the provisions thereof are in conformity with
the Articles of Incorporation and By-Laws of this corporation and to certify to
the Bank the names of the persons now holding the offices referred to above and
any changes hereafter in the persons holding said offices together with
specimens of the signatures of such present and future officers.





--------------------------------------------------------------------------------



 



     FURTHER RESOLVED, that all prior resolutions of this corporation
authorizing the borrowing of money from the Bank and the securing thereof, be
and they hereby are rescinded and superseded as to all borrowings from the Bank
and security transactions with respect thereto effected after the date of
adoption of these resolutions.

     0310A ©us bancorp 2001 6/03





--------------------------------------------------------------------------------



 



     I HEREBY CERTIFY that I am the duly elected, qualified and acting Secretary
(or as otherwise designated below) and the custodian of the records of the
above-named corporation, a corporation organized and existing and in good
standing under the laws of the State of
     Delaware The foregoing resolutions (i) are true and correct copies of the
resolutions duly adopted in accordance with law and the Charter or Articles or
Certificate of Incorporation and By-Laws or Code of Regulations, as applicable,
of the corporation and that such resolutions are now in full force and effect
without modifications and are duly recorded in the minute book of the
corporation or (ii) are otherwise in conformity with existing resolutions, the
Charter or Articles or Certificate of Incorporation and By-Laws or Code of
Regulations, as applicable, of the corporation, and permit the officers
designated herein to undertake all the activities set forth above.
     I FURTHER CERTIFY that set forth below are the true titles, names and
genuine signatures of the duly elected or appointed, qualified and acting
officers of said corporation presently holding such offices who are authorized
under the foregoing resolutions:

          Title   Name*   Signature*
 
       
Chairman of the Board
       
 
       
 
       
President
       
 
       
 
       
Vice President
       
 
       
 
       
 
       
 
       
 
       
 
       
Treasurer
     
 
       
 
       
Secretary
  Tom Hornish   /s/ Tom Hornish
 
       
Assistant Treasurer
       
 
       
Assistant Secretary
     
 
       
Other
       
 
       
Other
  Name & Title Thomas Allen Chief Financial Officer   /s/ Thomas Allen
 
       
 
       
Other
  Name & Title Roger Werner Chief Executive Officer   /s/ Roger Werner
 
       
 
       
Other
  Name & Title    
 
       

     I FURTHER CERTIFY that copies of the Charter or Articles or Certificate of
Incorporation and By-Laws or Code of Regulations, as applicable, of the
corporation which have heretofore been delivered to the Bank or which are
delivered herewith are true and correct copies and that such Charter or Articles
or Certificate and By-Laws or Code of Regulations, as applicable, are presently
in full force and effect.
     IN WITNESS WHEREOF, I have affixed my name in my official capacity and have
caused the corporate seal of the corporation to be hereunto affixed on
          (CORPORATE SEAL)
                                        
Secretary
 

*   Only the names and signatures of officers who will act in transactions with
the Bank need be inserted.

